t c summary opinion united_states tax_court adell maxie jr petitioner v commissioner of internal revenue respondent docket no 1047-01s filed date adell maxie jr pro_se lance stodghill for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure and an addition_to_tax of dollar_figure pursuant to sec_6651 in petitioner’s federal_income_tax for the taxable_year after a concession by respondent ’ the remaining issues for decision are whether petitioner failed to report a combined total of dollar_figure of gross_receipts on two separate schedules c profit or loss from business whether petitioner is liable for self-employment_tax on the dollar_figure of unreported income and whether petitioner is entitled to schedule c deductions in connection with the operation of his barber shop for travel_expenses meal and entertainment_expenses and business-related vehicle expenses of dollar_figure dollar_figure and dollar_figure respectively some of the facts in this case have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner lived in houston texas during the year at issue petitioner owned a liquor store and a barber shop located pincite and martin luther king boulevard houston texas respectively for the year at issue petitioner reported the results of both businesses on separate schedules c on the liquor store schedule c petitioner reported gross_receipts of dollar_figure on the barber shop schedule c respondent conceded that petitioner is not liable for an addition_to_tax pursuant to sec_6651 petitioner reported gross_receipts of dollar_figure for the year at issue petitioner’s reported combined gross_receipts from both businesses totaled dollar_figure using the bank_deposits method respondent determined petitioner’s combined gross_receipts to be dollar_figure thus respondent determined that petitioner failed to report dollar_figure of gross_receipts from petitioner’s two schedule c businesses on the barber shop schedule c petitioner claimed various business_expense deductions that are at issue petitioner deducted dollar_figure of travel_expenses on the barber shop schedule c of which respondent allowed only dollar_figure thus dollar_figure of travel_expenses remains at issue it has been stipulated that dollar_figure of the travel_expenses at issue related to expenses_incurred with respect to a fraternity convention petitioner attended in washington d c the record is void of any evidence to establish what the remaining dollar_figure of the disputed travel_expenses represents petitioner claimed a business_expense deduction on the barber shop schedule c of dollar_figure for meal and entertainment_expenses respondent allowed dollar_figure of the total claimed deduction thus dollar_figure of the claimed meal and entertainment_expense_deduction remains at issue it was stipulated that the dollar_figure deduction relates to meals purchased while attending the fraternity convention further petitioner deducted dollar_figure of vehicle expenses on the barber shop schedule c but failed to substantiate dollar_figure of the claimed amount thus dollar_figure of vehicle expenses remains at issue in the notice_of_deficiency respondent increased petitioner’s gross_receipts by dollar_figure because respondent determined that petitioner had unreported income increased petitioner’s self-employment_tax to reflect the increase in gross_receipts disallowed dollar_figure of the travel expense deduction and s60 of the meal and entertainment_expense_deduction because petitioner failed to establish that the expenses were ordinary and necessary business_expenses and disallowed dollar_figure of the vehicle expense deduction because petitioner failed to substantiate entitlement to the deduction the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are incorrect rule a 290_us_111 schedule c--gross receipts a taxpayer’s gross_income generally includes all income from whatever source derived sec_61 a taxpayer i sec_2 sec_7491 does not apply in this case to place the burden_of_proof on respondent because petitioner neither alleged that sec_7491 was applicable nor established that he fully complied with the substantiation requirements of sec_7491 a a required to maintain records sufficient to establish the amount of his or her income sec_6001 sec_1 6001-l1 a e income_tax regs in the absence of adequate books_and_records the commissioner may reconstruct a taxpayer’s income by any reasonable method see sec_446 348_us_121 the bank_deposits method has long been recognized as a reasonable method to reconstruct income where the taxpayer’s records are inaccurate or incomplete see 64_tc_651 affd 566_f2d_2 6th cir though not conclusive bank_deposits are prima facie evidence of income id in an attempt to explain the discrepancy between the gross_receipts reported and his bank_deposits for the year at issue petitioner testified that he transferred funds from savings accounts and deposited funds received from loans that he previously had made however petitioner presented absolutely no evidence to corroborate his testimony it is well settled that we are not required to accept a taxpayer’s self-serving testimony in the absence of corroborating evidence 99_tc_202 we find the testimony given by petitioner to be too vague and based too much upon conjecture to establish that the bank_deposits totaling dollar_figure relate to transfers and loans no evidence in the record establishes that the deposits made into petitioner’s bank accounts were nontaxable furthermore we find that the dollar_figure constitutes unreported gross_receipts derived from petitioner’s schedule c businesses accordingly we hold that petitioner failed to report dollar_figure of gross_receipts from his schedule c businesses respondent is sustained on this issue self-employment_tax respondent determined that petitioner is liable for self- employment_tax on the dollar_figure of unreported income sec_1401 imposes a tax on the self-employment_income of individuals self-employment_income means the net_earnings from self- employment derived by an individual sec_1402 in general net_earnings_from_self-employment means the gross_income derived by an individual from any trade_or_business that he or she carries on reduced by allowable deductions attributable thereto sec_1402 petitioner bears the burden of showing that respondent’s determination is erroneous rule a cf jones v commissioner tcmemo_1994_230 affd without published opinion 68_f3d_460 4th cir o’rourke v commissioner tcmemo_1993_603 affd without published opinion 60_f3d_834 9th cir above we found that petitioner failed to report dollar_figure of gross_receipts on his schedules c the unreported income increases petitioner’s net_earnings subject_to self-employment_tax for the year at issue petitioner presented no evidence establishing that the dollar_figure of unreported income is not subject_to self-employment_tax accordingly we hold that petitioner is liable for self-employment_tax on the unreported income respondent is sustained on this issue schedule c--business expense deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving the entitlement to any deduction claimed 503_us_79 292_us_435 a taxpayer 1s required to maintain records sufficient to establish the amount of his or her deductions sec_6001 sec_1_6001-1 e income_tax regs sec_162 allows a taxpayer to deduct ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs pursuant to sec_262 no deduction is allowed for personal living or family_expenses generally if a claimed business_expense is deductible but the taxpayer is unable to fully substantiate it the court is permitted to make as close an approximation as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir the estimate must have a reasonable evidentiary basis 85_tc_731 however sec_274 supersedes the doctrine_of cohan v commissioner supra sec_1_274-5t temporary income_tax regs fed reg date and requires strict substantiation of expenses for travel meals and entertainment and gifts and with respect to any listed_property as defined in sec_280f sec_274 listed_property includes any passenger_automobile sec_280f a a taxpayer is required by sec_274 to substantiate a claimed expense by adequate_records or other evidence corroborating the taxpayer’s own statement establishing the amount time place and business_purpose of the expense even if such an expense would otherwise be deductible the deduction may still be denied if there is insufficient substantiation to support it sec_1_274-5t temporary income_tax regs supra a travel_expenses and meal and entertainment_expenses on his barber shop schedule c petitioner claimed business_expense deductions for travel_expenses of dollar_figure and meal and entertainment_expenses of dollar_figure in date petitioner traveled to washington d c to attend a college fraternity convention petitioner incurred expenses in relation to the convention of dollar_figure for travel and dollar_figure for meals pursuant to sec_274 only percent of meal and entertainment_expenses is allowed as a deduction thus of the dollar_figure of expenses_incurred by petitioner only dollar_figure was claimed as a deduction petitioner testified that the expenses relating to the fraternity convention were ordinary and necessary business_expenses because he solicited business while attending the convention and cut the hair of members of the fraternity further petitioner testified to the many activities offered at the convention none of which pertain to the barber shop business we believe the expenses_incurred by petitioner relating to the fraternity convention are not directly connected with or pertaining to petitioner’s barber shop schedule c business sec_1_162-1 income_tax regs moreover we believe the convention-related expenses to be personal and therefore not deductible under sec_262 the fact that petitioner may have derived some incidental or indirect benefit to his business by attending the convention is not sufficient to satisfy the requirements of sec_162 see 36_tc_879 petitioner presented absolutely no evidence either documentary or by testimony to substantiate the additional dollar_figure of expenses deducted as travel_expenses petitioner is not entitled to a deduction for business_expenses that are completely unsubstantiated 90_tc_74 accordingly petitioner is not entitled to business_expense deductions on schedule c of dollar_figure for travel_expenses and dollar_figure for meal and entertainment_expenses respondent is sustained on this issue b business standard mileage rate expense the business standard mileage rate in lieu of operating and fixed costs allows the taxpayer to deduct an amount determined by multiplying the business standard mileage rate for the year at issue by the number of miles driven for business purposes revproc_96_63 1996_2_cb_420 the business standard mileage rate for wa sec_31 cents per mile id c b pincite on the barber shop schedule c petitioner reported big_number miles driven for business purposes petitioner claimed a corresponding vehicle expense deduction of dollar_figure for business miles applying the standard mileage rate in the stipulation of facts respondent conceded that petitioner is entitled to big_number business miles for a business-related vehicle expense deduction of dollar_figure thus petitioner must substantiate the difference of dollar_figure to claim it as a deduction see sec_274 at trial petitioner presented absolutely no evidence to substantiate the business mileage reported petitioner testified that he did not have a mileage log as stated above sec_274 requires strict substantiation for deductions claimed for transportation ina passenger car petitioner is required to provide adequate_records or other corroborative evidence sufficient to establish the amount time place and business_purpose of the expense sec_274 at trial petitioner failed to provide any corroborating evidence whatsoever to satisfy the sec_274 d substantiation requirements accordingly petitioner is not entitled to a business_expense deduction on the barber shop schedule c greater than the dollar_figure respondent allowed respondent is sustained on this issue the deduction was determined using the standard mileage rate of cents per mile reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent as to the deficiency and for petitioner as to the addition_to_tax
